Title: From George Washington to Timothy Pickering, 14 December 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dear Sir
                            Philada 14th Decemr 1781
                        
                        Upon a supposition that this may reach you upon the North River, I am induced to recommend to your particular
                            attention the collection and preservation of the Boats, if steps have not already been taken for purpose. You will consult
                            with General Heath upon the number that will be wanted for the different services of the Garrison and all the remainder
                            are to be deposited in a proper manner in some secure place. Wappings Creek appears to me as safe and convenient as any—I
                            imagine it will be needless to go upon repairs till the Spring, but of this, those who are better judges of the matter
                            will determine.
                        In order that we may know whether the number we shall probably have upon hand at the opening of the Campaign
                            will be sufficient for the demands of it, you will be pleased to bring down with you an exact return of the present
                            numbers, specifying the state they are in—And it will be well for you to leave directions with Colo. Hughs to enquire the
                            lowest and most advantageous terms on which an additional number may be obtained if wanted.
                        Perhaps it may be impossible for you to enter upon a large and general provision of the Articles which will
                            be necessary in your department for the next Campaign, before you know how far you can be supported by the Financier. But
                            you may be making arrangements and calculations upon the same number of Men that were employed last year, and may be
                            making enquiries before hand where and in what manner you can be best supplied. You are sufficiently acquainted with the
                            low state of our funds to know that the utmost oeconomy is necessary, and that this Winter should be improved in putting
                            into repair whatever of our old equipage can be again rendered servicable. I am with great Esteem Dr Sir Yr most obt
                            & hble Servt
                        
                            Go: Washington

                        
                    